UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: xPreliminary Information Statement o Confidential, For Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) o Definitive Information Statement YOUCHANGE HOLDINGS CORP (Name Of Registrant As Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): xNo fee required. oFee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 1 YOUCHANGE HOLDINGS CORP 2209 W. 1st Street, Suite A113 Tempe, AZ 85281 To the Stockholders of YouChange Holdings Corp, This Information Statement is furnished by the Board of Directors of YouChange Holdings Corp, a Nevada corporation ("YouChange"), to the holders of record at the close of business on June 1, 2012 of the outstanding shares of Common Stock, $.001 par value, pursuant to Rule 14c-2 promulgated under the Securities Exchange Act of 1934, as amended (the "Exchange Act"). The purpose of this Information Statement is to inform YouChange’s stockholders that on June 14, 2012, holders of approximately 53% of the outstanding shares of YouChange’s Common Stock acted by written consent in lieu of a special meeting of stockholders to approve amendments to YouChange’s Articles of Incorporation (i) to change its name from “YouChange Holdings Corp” to “Infinity Resources Corp”; (ii) to increase the number of authorized shares of Common Stock from 60,000,000 to 100,000,000 and to authorize a total of 10,000,000 shares of Preferred Stock to be designated in series or classes as the YouChange Board of Directors shall determine; (iii) to provide for a recapitalization of YouChangein which each five shares of the issued and outstanding shares of YouChange’s Common Stock will be converted into one share of fully paid and nonassessable Common Stock of YouChange (a 1-for-5 reverse stock split); and (iv) to divide the Board of Directors into three classes, as nearly equal in number as possible, designated Class I, Class II, and Class III with Class I directors initially serving until the 2013 meeting of stockholders, Class II directors initially serving until the 2014 meeting of stockholders, and Class III directors initially serving until the 2015 meeting of stockholders.This Information Statement is prepared and delivered to meet the requirements of Section 78.390 of the Nevada Revised Statutes. The amendments to YouChange’s Articles of Incorporation to be made in connection with the matters subject to approval of the stockholders will not become effective until they are filed with the Secretary of State of the State of Nevada, which will not occur until at least 20 days after delivery of this Information Statement. No action is required by you. The accompanying Information Statement is furnished only to inform YouChange’s stockholders of the action described above before it takes effect in accordance with Rule 14c-2 promulgated under the Exchange Act. This Information Statement is being mailed to you on or about August 16, 2012. This Information Statement constitutes notice to you of action by written consent contemplated by Section 78.320 of the Nevada Revised Statutes. YOUCHANGE IS NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND YOUCHANGE A PROXY. PLEASE NOTE THAT YOUCHANGE’S CONTROLLING STOCKHOLDERS HAVE VOTED TO APPROVE THE AMENDMENTS TO YOUCHANGE’S ARTICLES OF INCORPORATION TO CHANGE ITS NAME, TO INCREASE THE AUTHORIZED CAPITAL OF YOUCHANGE, TO EFFECT A RECAPITALIZATION OF YOUCHANGE, AND TO DIVIDE THE YOUCHANGE BOARD OF DIRECTORS INTO THREE CLASSES.THE NUMBER OF VOTES HELD BY THE CONTROLLING STOCKHOLDERS IS SUFFICIENT TO SATISFY THE STOCKHOLDER VOTE REQUIREMENT FOR THESE ACTIONS AND CONSEQUENTLY, NO ADDITIONAL VOTES WILL BE NEEDED TO APPROVE THESE TRANSACTIONS. By Order of the Board of Directors, Jeffrey Rassás President and CEO Tempe, Arizona August 6, 2012 2 YOUCHANGE HOLDINGS CORP 2209 W. 1st Street, Suite A113 Tempe, AZ 85281 INFORMATION STATEMENT PURSUANT TO SECTION 14(c) OF THE SECURITIES EXCHANGE ACT OF 1934 AND RULE 14c-2 THEREUNDER YOUCHANGE HOLDINGS CORP IS NOT SOLICITING PROXIES IN CONNECTION WITH THE MATTERS DESCRIBED IN THIS INFORMATION STATEMENT.THE ACTIONS DESCRIBED IN THIS INFORMATION STATEMENT HAVE ALREADY BEEN APPROVED BY THE WRITTEN CONSENT OF STOCKHOLDERS WITH A MAJORITY OF THE VOTING RIGHTS.NO VOTE OR OTHER ACTION BY STOCKHOLDERS OF YOUCHANGE HOLDINGS CORP IS REQUIRED TO BE TAKEN IN CONNECTION WITH THIS INFORMATION STATEMENT. This Information Statement is expected to be mailed on or about August 16, 2012, to the holders of record at the close of business on June 1, 2012 of the outstanding shares of Common Stock, $.001 par value, of YouChange Holdings Corp, a Nevada corporation ("YouChange"), to notify them about action that the holders of approximately 53% of YouChange’s outstanding shares of Common Stock have taken by written consent in lieu of a meeting of the stockholders.This action was taken on June 14, 2012, in accordance with relevant sections of the Nevada Revised Statutes.This action was taken by YouChange’s majority stockholders who own in excess of the required majority of YouChange’s outstanding shares of Common Stock necessary for adoption of the actions.The amendments to YouChange’s Articles of Incorporation to be made in connection with the matters subject to approval of the stockholders will not become effective until they are filed with the Secretary of State of the State of Nevada, which will not occur until at least 20 days after delivery of this Information Statement.The Information Statement is being delivered only to inform you of the corporate action described herein before it takes effect in accordance with Rule 14c-2 promulgated under the Securities Exchange Act of 1934, as amended. YouChange has asked brokers and other custodians, nominees, and fiduciaries to forward this Information Statement to the beneficial owners of the Common Stock held of record by such persons and will reimburse such persons for out-of-pocket expenses incurred in forwarding such material. This Information Statement constitutes notice to you of action by written consent contemplated by Section 78.320 of the Nevada Revised Statutes. THIS IS NOT A NOTICE OF A MEETING OF STOCKHOLDERS AND NO STOCKHOLDERS' MEETING WILL BE HELD TO CONSIDER ANY MATTER DESCRIBED HEREIN.YOUCHANGE IS NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND YOUCHANGE A PROXY. PLEASE NOTE THAT YOUCHANGE’S CONTROLLING STOCKHOLDERS HAVE VOTED TO APPROVE THE AMENDMENTS TO YOUCHANGE’S ARTICLES OF INCORPORATION TO CHANGE ITS NAME, TO INCREASE THE AUTHORIZED CAPITAL OF YOUCHANGE, TO EFFECT A RECAPITALIZATION OF YOUCHANGE, AND TO DIVIDE THE YOUCHANGE BOARD OF DIRECTORS INTO THREE CLASSES. THE NUMBER OF VOTES HELD BY THE CONTROLLING STOCKHOLDERS IS SUFFICIENT TO SATISFY THE STOCKHOLDER VOTE REQUIREMENT FOR THESE ACTIONS AND CONSEQUENTLY, NO ADDITIONAL VOTES WILL BE NEEDED TO APPROVE THESE ACTIONS. 3 SUMMARY TERM SHEET The following summary highlights selected information from this Information Statement and may not contain all of the information that is important to you.Accordingly, YouChange encourages you to read carefully this entire Information Statement, its annexes, and the documents referred to in this Information Statement.Each item in this summary includes a page reference directing you to a more complete description of that item in this Information Statement.You may obtain the information incorporated by reference into this Information Statement by following the instructions under “Where You Can Find More Information” beginning on page 78. This Information Statement is being furnished pursuant to Section 14(c) of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), and Regulation 14C and corresponding rules promulgated thereunder.The information contained in this Information Statement concerning Earth911, Inc. (“Earth 911”), the directors to be appointed to the YouChange Board of Directors as contemplated by the Merger Agreement (as defined below), and certain of the individuals to be appointed as YouChange’s executive officers has been furnished to YouChange by Earth911, and YouChange assumes no responsibility for the accuracy or completeness of any such information. The Companies YouChange Holdings Corp 2209 West 1st Street, Suite A113 Tempe, Arizona 85281 (866) 712-9273 YouChange Holdings Corp (“YouChange”) is a Nevada corporation that was formed as a software and services venture in the green technology (“GreenTech”) sector to develop a leading social movement focusing on the elimination of electronic waste (“eWaste”) in the United States, including used, obsolete, and end-of-life consumer electronics and computer devices.The GreenTech sector is a recognized business sector also known as Environmental Technology or “Envirotech.”Companies in this sector apply environmental science in an effort to help conserve the environment and choose business approaches that are environmentally and economically sustainable. For more information about YouChange, please visit its website at www.youchange.com. The YouChange website address is provided as an inactive textual reference only.The information on the website is not incorporated into, and does not form a part of, this Information Statement.Detailed descriptions about YouChange’s business and financial results are contained in YouChange’s Annual Report on Form 10-K, which is incorporated in this Information Statement by reference.See “Where You Can Find More Information” beginning on page 78. Earth911, Inc. 1375 North Scottsdale Road, Suite 140 Scottsdale, Arizona 85257 (480) 889-2650 Earth911 is a Delaware corporation whose business is to provide businesses with management programs to reuse, recycle, and dispose of a wide variety of waste streams and recyclables generated by their business and provide consumers and consumer product companies with information and instructions necessary to empower them to recycle or properly dispose of household products and packaging.Earth911’s comprehensive reuse, recycling, and proper disposal management programs are designed to enable regional and national companies, hospital systems, and universities to have a single point of contact for managing a variety of waste streams and recyclables.Earth911’s directory of local recycling and proper disposal options empowers consumers directly and enables consumer product companies to empower their customers by giving them the guidance necessary for the proper recycling or disposal of a wide range of household products and materials, including the “why, where, and how” of recycling. 4 YouChange Merger Subsidiary Corp. 2209 West 1st Street, Suite A113 Tempe, Arizona 85281 (866) 712-9273 YouChange Merger Subsidiary Corp. (“YCMS”) is a Delaware corporation and wholly owned subsidiary of YouChange formed for the sole purpose of completing the Merger (as defined below) with Earth911.YCMS has not carried on any activities to date, except for activities incidental to its incorporation and activities undertaken in connection with the transactions contemplated by the Merger Agreement.Upon the Closing of the Merger Agreement, YCMS will merge with and into Earth911, and YCMS will cease to exist.Earth911 will continue its existence as the surviving corporation under the name “Earth911, Inc.” The Merger (see page 24) On May 21, 2012, YouChange, Earth911, and YCMS entered into an Agreement and Plan of Merger (the “Merger Agreement”).Ascontemplated by the Merger Agreement, upon closing (i) YCMS will merge with and into Earth911 and the corporate existence of Earth911 will continue as the surviving entity and a wholly owned subsidiary of YouChange (the “Merger”); (ii) all issued and outstanding shares of capital stock of Earth911 will be exchanged for newly issued shares of YouChange’s Common Stock such that the former stockholders of Earth911 will own 85% of the issued and outstanding shares of YouChange’s Common Stock; (iii) the terms of each outstanding option and warrant to purchase shares of Earth911 Common Stock, will be converted into options and warrants, as the case may be, to acquire shares of YouChange’s Common Stock using the same ratio as the exchange of shares of Earth911 capital stock for shares of YouChange’s Common Stock; (iv) YouChange’s Amended and Restated Articles of Incorporation will be filed and become effective; (v) YouChange’s Bylaws will be amended and restated; and (vi) new directors will be appointed to the YouChange Board of Directors and a new chief executive officer, a new President, and a new Secretary of YouChange will be appointed.In this Information Statement, YouChange refers to the transactions contemplated under the Merger Agreement as, collectively, the "Merger Transactions," and YouChange refers to the consummation of Merger Transactions, which it anticipates to occur on or about September 5, 2012, as the "Closing." Conditions to Closing the Merger Agreement (see page 31) The obligations of YouChange and YCMS to close the Merger Agreement are subject to the satisfaction or waiver of the following conditions: · The representations and warranties of Earth911 being true and correct in the manner discussed in the Merger Agreement; · The performance by Earth911 in all material respects of the obligations under the Merger Agreement; · No material adverse change to the business, properties, operating results or financial condition of Earth911; · The delivery by Earth 911 of a certificate signed by an authorized officer certifying as to the matters set forth in the preceding three bullet points; · All corporate action on the part of the board of directors and stockholders of Earth911 approving and adopting the Merger Agreement and the Merger Transactions; · The absence of legal prohibitions, actions or proceedings on the Closing of the Merger; · Dissenter’s rights of appraisal under the Delaware General Corporate Law shall not have been effectively reserved by owners of more than 5% of the outstanding shares of Earth911 Common Stock; 5 · The delivery of an executed Voting Agreement by certain principal stockholders of Earth911 approving the Merger Agreement and the Merger Transactions; and · The delivery by Earth 911 of a certificate signed by its secretary certifying the organizational documents, board of directors and stockholders approvals of the Merger Agreement and the Merger Transactions, and verifying the incumbency of each authorized officer who executes the Merger Agreement and any document contemplated by the Merger Agreement. The obligation of Earth911 to close the Merger Agreement is subject to the satisfaction or waiver of the following conditions: · The representations and warranties of YouChange and YCMS being true and correct in the manner discussed in the Merger Agreement; · The performance by YouChange and YCMS in all material respects of the obligations under the Merger Agreement, including the filing of the Amendments with the Secretary of State of the State of Nevada; · No material adverse change to the business, properties, operating results or financial condition of YouChange and its subsidiaries; · The delivery by YouChange of a certificate signed by an authorized officer certifying as to the matters set forth in the preceding three bullet points; · All corporate action on the part of the board of directors and stockholders of YouChange and YCMS, as the case may be, approving and adopting the Merger Agreement and the Merger Transactions; · The absence of legal prohibitions, actions or proceedings on the Closing of the Merger; · Dissenter’s rights of appraisal under the Nevada Revised Statutes shall not have been effectively reserved by owners of more than 5% of the outstanding shares of YouChange’s Common Stock; · The delivery of an executed Voting Agreement by certain principal stockholders of YouChange approving the Amendments and by YCMS approving the Merger Agreement and the Merger Transactions; and · The delivery by YouChange and YCMS of certificates signed by their respective secretaries certifying the organizational documents, boards of directors and stockholders approvals of the Merger Agreement, the Merger Transactions and the Amendments, as the case may be, and verifying the incumbency of each authorized officer who executes the Merger Agreement and any document contemplated by the Merger Agreement. Abandonment of the Merger (see page 33) Notwithstanding approval of the Merger Agreement by the stockholders of the various parties, the Merger may be abandoned prior to the Closing by mutual agreement of the parties’ respective boards of directors and under other circumstances described under “Abandonment of the Merger” by the board of directors of a party for the other party failing to satisfy, comply with, or perform a condition to the Closing. Amended and Restated Articles of Incorporation (see page 42) The Merger Agreement requires YouChange to amend and restate its Articles of Incorporation (i) to change its name from YouChange Holdings Corp to Infinity Resources Corp. (the “Name Change”); (ii) to increase the number of authorized shares of Common Stock from 60,000,000 to 100,000,000 and to authorize a total of 10,000,000 shares of Preferred Stock to be designated in series or classes and the number of each series or class, including the voting powers, designations, limitations, restrictions, and relative rights of each series or class of stock, as the YouChange Board of Directors shall determine in its sole discretion (the “Share Increase”); (iii) to provide for a recapitalization of YouChange in which each five shares of the issued and outstanding shares of YouChange’s Common Stock will be converted into one share of fully paid and nonassessable Common Stock of YouChange (a 1-for-5 reverse stock split) (the “Reverse Split”); and (iv) to divide the Board of Directors into three classes, as nearly equal in number as possible, designated Class I, Class II, and Class III with Class I directors initially serving until the 2013 meeting of stockholders, Class II directors initially serving until the 2014 meeting of stockholders, and Class III directors initially serving until the 2015 meeting of stockholders (the “Director Classes”) (collectively, the amendments to YouChange’s Articles of Incorporation for the Name Change, the Share Increase, the Reverse Split, and the Director Classes are known as the “Amendments”). 6 Amended and Restated Bylaws (see page 33) Pursuant to YouChange’s current Bylaws, dated October 23, 2007, by unanimous vote the Board of Directors has the power and authority to alter, amend, and repeal the current Bylaws and to adopt new Bylaws.By unanimous written consent on May 12, 2012, the Board of Directors adopted its Amended and Restated Bylaws that includes, but is not limited to, provisions for (i) the offices of YouChange; (ii) meetings of the stockholders, including matters of notice, quorum, proxy, voting, and action without a meeting; (iii) the Board of Directors, including matters of powers, number and term of office, elections, resignation and removal, vacancies, nature and place of meetings, quorum, action by unanimous written consent, compensation, and committees; (iv)officers, including matters related to elections, removal and resignation, vacancies, and powers and duties; (v)corporate instruments, checks, drafts, bank accounts, etc.; (vi) shares of capital stock and their transfer including matters involving stock certificates, record holders, and record date; (vii) indemnification provisions; and (viii)miscellaneous provisions. Material U.S. Federal Income Tax Consequences of the Merger (see page 28) The Merger is intended to be treated as a reorganization within the meaning of Section 368(a) of the Internal Revenue Code, as amended (the “Code”), and each of YouChange, Earth911, and YCMS will be a party to that reorganization within the meaning of Section 368(b) of the Code.As a result, (1) no gain or loss will be recognized by a holder of Earth911 common stock resulting from the conversion of shares of Earth911 common stock into shares of YouChange Common Stock pursuant to the Merger; (2) the aggregate tax basis of the shares of YouChange Common Stock received in the Merger will be the same as the aggregate tax basis of the shares of Earth911 common stock converted in the Merger; and (3) the holding period of the shares of YouChange Common Stock received in the Merger will include the holding period of the Earth911 common stock converted in the Merger. Risks (see page 12) An investment in the combined company may include different risks than an investment in YouChange on a stand-alone basis.Moreover, by reason of the pending Merger, and the resulting change in the business of the combined company as compared to YouChange’s business as currently conducted, the nature of the investment by each stockholder of YouChange will change.You should carefully review the risks described in the section entitled “Risk Factors” together with all of the other information included in this Information Statement. Directors and Officers Following the Merger (see page 53) The Merger Agreement contemplates that (i) Barry M. Monheit, Chief Executive Officer and a Director of Earth911, and Colton R. Melby, Vice Chairman of Earth911, will be Class I directors of YouChange following the Merger; (ii) Richard R. Quinn, director of Earth911, and I. Marie Wadecki will be Class II directors of YouChange following the Merger; and (iii) Mitchell A. Saltz, Chairman of Earth911, and Ronald L. Miller, Jr., director of Earth911, will be Class III directors of YouChange following the Merger. In addition, the Merger Agreement contemplates that (i) Barry M. Monheit, currently Chief Executive Officer and a director of Earth911, will serve as Chief Executive Officer; (ii) Corey Lambrecht, currently President and Chief Operating Officer of Earth911, will serve as President of Earth911; (iii) Derrick Mains, currently Executive Vice President of YouChange, will serve as President of YouChange; and (iv) Richard A. Papworth, currently Chief Financial Officer and a director of YouChange, will serve as Chief Financial Officer. 7 No Dissenter’s Appraisal Rights or Similar Rights (see page 50) As no stockholder’s approval is required for the Merger Agreement, dissenter’s appraisal rights or similar rights are inapplicable.Dissenters to the proposed Amendments do not have any appraisal rights or similar rights. Approval of YouChange Stockholders (see page 27) Approval and adoption of the Merger Agreement and the Merger Transactions, including the Amendments, by the YouChange Board of Directors was obtained by unanimous written consent on May 12, 2012.In addition to approval by the YouChange Board of Directors, the affirmative vote or written consent of YouChange’s stockholders holding a majority of the issued and outstanding shares of YouChange’s Common Stock was required to approve and adopt the Amendments.The requisite stockholder’s approval was obtained by written consent on June 14, 2012, whereby stockholders who collectively owned approximately 53% of YouChange’s outstanding Common Stock on that date delivered written consents to YouChange approving the Amendments.No further action by any other stockholders of YouChange is required in connection with the approval of the Amendments.This Information Statement is being provided solely for information purposes and not in connection with a vote of YouChange’s stockholders. 8 QUESTIONS AND ANSWERS ABOUT THE MERGER AND THE MERGER TRANSACTIONS, INCLUDING THE AMENDMENTS The following questions and answers are set forth to address some commonly asked questions about the Merger and the Merger Transactions, including the Amendments.These questions and answers may not address all questions that may be important to you as a stockholder.Please refer to the more detailed information contained elsewhere in this Information Statement, the Annexes to this Information Statement, and the documents referred to or incorporated by reference in this Information Statement. What Is The Proposed Transaction? The proposed transaction is the acquisition of Earth911 by YouChange pursuant to the Merger Agreement.One of the conditions to the Closing of the Merger is the filing with the Secretary of State of the State of Nevada the Amendments to YouChange’s Articles of Incorporation (i) to change its name from “YouChange Holdings Corp” to “Infinity Resources Corp.”; (ii) to increase the number of authorized shares of Common Stock from 60,000,000 to 100,000,000 and to authorize a total of 10,000,000 shares of Preferred Stock to be designated in series or classes as the YouChange Board of Directors shall determine; (iii) to provide for a recapitalization of YouChange in which each five shares of the issued and outstanding shares of YouChange’s Common Stock will be converted into one share of fully paid and nonassessable Common Stock of YouChange (a 1-for-5 reverse stock split); and (iv) to divide the Board of Directors into three classes, as nearly equal in number as possible, designated Class I, Class II, and Class III with Class I directors initially serving until the 2013 meeting of stockholders, Class II directors initially serving until the 2014 meeting of stockholders, and Class III directors initially serving until the 2015 meeting of stockholders.The filing of the Amendments with the Secretary of State of the State of Nevada is being undertaken solely for the purposes of satisfying the requirements of the Merger Agreement. If the Merger Is Closed, What Happens To My Shares of Common Stock In YouChange? Your ownership of shares of Common Stock will not change as a result of the Closing.There will be neither any exchange of nor any new consideration received for your shares of Common Stock.All of the preferences, relative rights and other rights you have in your shares of Common Stock will be unaffected.Do not send in your stock certificates. When Is The Merger Expected To Close? The Closing of the Merger cannot occur until 20 days after YouChange mails this Information Statement to YouChange’s stockholders.YouChange anticipates the Closing to occur on or about September 5, 2012 or as promptly as practicable thereafter. What Happens If The Merger Does Not Close? If the Closing of the Merger does not occur, the Amendments will not be filed with the Secretary of State of the State of Nevada and will not become effective. Why Did I Receive This Information Statement? Provisions of the Nevada Revised Statutes and applicable securities regulations require YouChange to provide you with information regarding the Merger Agreement, the Merger Transactions, and the Amendments. Why Am I Not Being Asked To Vote On The Merger Agreement, the Merger Transactions, and the Amendments? TheMerger itself occurs between YCMS and Earth911 whereby YCMS merges into Earth911, and Earth911 is the surviving entity as a wholly owned subsidiary of YouChange.The Merger Agreement requires that the Amendments be made effective as a condition of the Closing.Provisions of the Nevada Revised Statutes require approval of the Amendments by the YouChange Board of Directors and a majority of the outstanding shares of 9 YouChange’s Common Stock (YouChange’s outstanding shares of capital stock consist only of shares of Common Stock) voting as a single class.Stockholder approval may be had at a stockholders’ meeting or by written consent in lieu of a stockholders’ meeting.The requisite stockholder approval was obtained by written consent on June 14, 2012, whereby stockholders who collectively owned approximately 53% of YouChange’s outstanding Common Stock on that date delivered written consents to YouChange approving the Amendments.As a result, your vote is not required and is not being sought.YouChange is not asking you for a proxy and you are requested not to send YouChange a proxy. What Is The Recommendation Of The Board Of Directors Regarding The Merger Agreement And The Merger Transactions, Including The Amendments? The YouChange Boardof Directors voted unanimously by written consent to approve the Merger Agreement and the Merger Transactions, including the Amendments, and determined that the Merger Agreement and the Merger Transactions, including the Amendments, were advisable, fair, and in the best interests of the stockholders and YouChange. Am I Entitled To Appraisal Rights? No.There are no appraisal rights for YouChange’s stockholders related to the Merger Agreement, the Merger Transactions, and the Amendments. Where Can I Find More Information About YouChange? YouChange files periodic reports and other information with the SEC.Such reports and other information are available for inspection at the SEC’s Public Reference Room at treet, N.E., Washington, D.C. 20549.Please call the SEC at 1-800-SEC-0330 for information about these facilities.Copies of such information may be obtained by mail, upon payment of the SEC’s customary charges, by writing to the SEC at treet, N.E., Washington, D.C. 20549.The SEC also maintains a website on the Internet at www.sec.gov that contains reports, proxy statements, and other information about YouChange that it files electronically with the SEC.For a more detailed description of the information available, please refer to the section entitled “Where You Can Find More Information” on page78 of this Information Statement. Who Can Help Answer My Questions? If you have any questions about the Merger Agreement, the Merger Transactions and/or the Amendments after reading this Information Statement, please deliver a written request to YouChange Holdings Corp, Attention: President and CEO, 2209 W. 1st Street, Suite A113, Tempe, AZ 85281, or call (866)712-9273. 10 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Information Statement contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. All statements other than statements of historical fact are “forward-looking statements” for purposes of federal and state securities laws, including, but not limited to, any projections of earnings, revenue or other financial items; any statements of plans, strategies and objectives of management for future operations; any statements concerning proposed new products, services or developments; any statements regarding future economic conditions or performance; any statements of belief; and any statements of assumptions underlying any of the foregoing. Forward-looking statements may include the words “may,” “can,” “will,” “should,” “could,” “expects,” “plans,” “anticipates,” “intends,” “believes,” “estimates,” “predicts,” “potential,” “targets,” “goals,” “projects,” “outlook,” “continue,” “preliminary,” “guidance” or variations of such words, similar expressions, or the negative of these terms or other comparable terminology. All statements included in this Information Statement concerning activities, events or developments that YouChange expects, believes or anticipates will or may occur in the future are forward-looking statements.These forward-looking statements present YouChange’s estimates and assumptions only as of the date of this Information Statement and actual results could differ materially from the results discussed in the forward-looking statements.Forward-looking statements are based on current expectations and projections about future events and involve known and unknown risks, uncertainties, and other factors that may cause actual results and performance to differ materially from any future results or performance expressed or implied by forward-looking statements, including the risk that the Merger will not close because of a failure to satisfy one or more of the closing conditions and that YouChange’s business will have been adversely impacted during the pendency of the Merger. Although YouChange believes that the expectations reflected in any of its forward-looking statements are reasonable, actual results could differ materially from those projected or assumed, or from any of its forward-looking statements.YouChange’s future financial conditions and results of operations, as well as any forward-looking statements, are subject to change and inherent risks and uncertainties. You should read these forward-looking statements carefully because they discuss YouChange’s expectations about its future performance, contain projections of its future operating results or its future financial condition, or state other “forward-looking” information. In addition, the statements in this Information Statement are made as of August 6, 2012.Subsequent events or developments may cause YouChange’s views to change.Except for YouChange’s ongoing obligation to disclose material information as required by the federal securities laws, YouChange undertakes no obligation to update any of the forward-looking statements made herein, whether as a result of new information, future events, changes in expectations or otherwise.These forward-looking statements should not be relied upon as representing YouChange’s views as of any date subsequent to August 6, 2012.For additional information please refer to YouChange’s most recent Form 10-K, 10-Q, and 8-K reports filed with the Securities and Exchange Commission. 11 RISK FACTORS An investment in the combined company may include different risks than an investment in YouChange on a stand-alone basis.Moreover, by reason of the pending Merger, and the resulting change in the business of the combined company as compared to YouChange’s business as currently conducted, the nature of the investment by each stockholder of YouChange will change.In addition to the other information contained in or incorporated by reference in this Information Statement, including the risk factors contained in YouChange’s annual report on Form 10-K for the year ended June 30, 2011, which are incorporated by reference in this Information Statement, you should carefully review the risks described below together with all of the other information included in this Information Statement.Additional risks and uncertainties not presently known to YouChange or Earth911, or that are not currently believed to be important to you, if they materialize, also may adversely affect the Merger and YouChange and Earth911 as a combined company. Risks Related to the Merger The issuance of shares of YouChange common stock to Earth911 stockholders in the Merger will substantially dilute the percentage ownership interests of YouChange’s stockholders. If the Merger is completed, YouChange will issue to Earth911 stockholders approximately 48,757,060 shares of YouChange Common Stock, representing 85% of YouChange’s Common Stock.The issuance of YouChange Common Stock to Earth911 stockholders will cause a significant reduction in the relative percentage interest of YouChange’s current stockholders in YouChange’s earnings, if any, voting power, and market capitalization. The combined company may not realize the benefits expected from the Merger. The success of the Merger will depend in part on the success of management of the combined company in integrating the business, operations, technologies, and personnel of the two companies following the effective time of the Merger.The inability of the combined company to meet the challenges involved in integrating successfully the operations of YouChange and Earth911 or otherwise to realize any of the anticipated benefits of the Merger could seriously harm the combined company’s results of operations.In addition, the overall integration of the two companies may result in unanticipated operations problems, expenses, liabilities, and diversion of management’s attention.The challenges involved in integration include the following: · integrating the business, operations, technologies, and services of the two companies; · retaining and assimilating the key personnel of each company and integrating the business cultures of both companies; · retaining existing customers of both companies and attracting additional customers; · retaining strategic partners of each company and attracting new strategic partners; and · creating uniform standards, controls, procedures, policies, and information systems. YouChange and Earth911 may not be able to successfully integrate their operations in a timely manner, or at all, and the combined company may not realize the anticipated benefits of the Merger, including potential synergies or sales or growth opportunities, to the extent or in the time frame anticipated.The anticipated benefits and synergies of the Merger are based on assumptions and current expectations, not actual experience, and assume a successful integration.In addition to the potential integration challenges discussed above, the combined company’s ability to realize the benefits and synergies of the business combination could be adversely impacted to the extent that YouChange’s or Earth911’s relationships with existing or potential customers, suppliers, or strategic partners is adversely affected as a consequence of the Merger, or by practical or legal constraints on its ability to combine operations. 12 If the Merger is not completed, YouChange will have nonetheless incurred substantial costs, and its financial results and operations, and the market price of its common stock, may be adversely affected. YouChange has incurred and expects to continue to incur substantial costs in connection with the pending Merger.These costs are primarily associated with the fees of financial advisors, attorneys, and accountants.In addition, YouChange has diverted significant management resources in an effort to complete the Merger and is subject to restrictions contained in the Merger Agreement on the conduct of its business.If the Merger is not completed, YouChange will receive little or no benefit from these costs. In addition, if the Merger is not completed, YouChange may experience negative reactions from the financial markets and its customers, suppliers, and employees.Each of these factors may adversely affect the trading price of YouChange’s Common Stock and its financial results and operations. The pro forma financial statements presented for illustrative purposes may not be indicative of the combined company’s financial condition or results of operations following the Merger. The pro forma financial statements contained in this Information Statement are presented for illustrative purposes only and may not be indicative of the combined company’s financial condition or results of operations following the Merger for several reasons.The pro forma financial statements have been derived from YouChange’s and Earth911’s historical financial statements, and certain adjustments and assumptions have been made regarding the combined company after giving effect to the Merger.The information upon which these adjustments and assumptions have been made is preliminary, and these kinds of adjustments and assumptions are difficult to make with complete accuracy.Moreover, the pro forma financial statements do not reflect all costs that are expected to be incurred by the combined company in connection with the Merger.For example, the impact of any incremental costs incurred in integrating the two companies is not reflected in the pro forma financials statements.As a result, the actual financial condition and results of operations of the combined company following the Merger may not be consistent with, or evident from, these pro forma financial statements. The assumptions used in preparing the pro forma financial information may not prove to be accurate, and other factors may affect the combined company’s financial condition or results of operations following the Merger.Any potential decline in the combined company’s financial condition or results of operations could cause the stock price of the combined company to decline. The completion of the Merger is subject to the satisfaction or waiver of conditions. The Merger is subject to the satisfaction or waiver of a number of closing conditions set forth in the Merger Agreement.If these conditions are not satisfied or waived, the Merger will not be completed.Also, even if all of these conditions are satisfied, the Merger may not be completed as YouChange and Earth911 each have the right to terminate the Merger Agreement under certain circumstances specified in the Merger Agreement and described in greater detail in the section entitled “The Merger Agreement—Abandonment of the Merger” beginning on page 33 of this Information Statement. Charges to earnings resulting from the application of the purchase method of accounting may adversely affect the market value of YouChange’s Common Stock following the Merger. In accordance with U.S. generally accepted accounting principles, Earth911 will account for the Merger as a reverse acquisition of YouChange using the purchase method of accounting, which may result in charges to earnings that could have a material adverse effect on the market value of the common stock of the combined company following completion of the Merger.Under the purchase method of accounting, the combined company will allocate the total estimated purchase price to YouChange’s net tangible assets and intangible assets based on their fair values as of the date of completion of the Merger, and record the excess of the purchase price over those fair values as goodwill.The combined company will incur amortization expense over the useful lives of any amortizable intangible assets acquired in connection with the Merger.In addition, to the extent the value of goodwill or amortizable intangible assets becomes impaired, the combined company may be required to incur material charges relating to the impairment of that asset.These amortization and potential impairment charges could have a material impact on the combined company’s results of operations. 13 After the Merger, YouChange may be limited in its ability to use some or all of YouChange’s and Earth911’s net operating losses for U.S. federal income tax purposes, which may increase the tax liability of the combined company in future years. Changes in the ownership of YouChange as a result of the Merger may cause there to be an annual limitation on the use of net operating loss carryforwards that arose prior to the Merger.Such limitation would be imposed in addition to any annual limitations on the use of such net operating losses that resulted from prior ownership changes.Similarly, changes in the ownership of Earth911 as a result of the Merger may cause there to be an annual limitation on the use of its net operating loss carryforwards that arose prior to the Merger.Such limitation also would be imposed in addition to any annual limitations that arose from prior ownership changes of Earth911.Furthermore, whether or not the Merger causes an ownership change, YouChange and Earth911 may each experience future ownership changes that may limit their use of their net operating losses.Limitations on the use of YouChange’s and Earth911’s net operating losses may increase their U.S. federal income tax liability in future years and could cause some of their net operating losses to expire unused.See “The Merger—Material U.S. Federal Income Tax Consequences of the Merger” beginning on page 28 of this Information Statement. Some of YouChange’s and Earth911’s officers and directors have conflicts of interest that may have influenced them to support or approve the Merger. Certain officers and directors of YouChange and Earth911 participate in arrangements that provide them with interests in the Merger that are different from those of stockholders.These interests may have influenced the officers and directors of YouChange and Earth911 to support or approve the Merger. Risks Related to Earth911 Earth911 has a limited operating history upon which you can evaluate its potential for future success. To date, Earth911 has generated limited revenue and has a very short operating history on which to evaluate its potential for future success.Rather than relying on historical information, financial or otherwise, to evaluate Earth911, you should evaluate Earth911 in light of your assessment of the growth potential of Earth911’s business and the expenses, delays, uncertainties, and complications typically encountered by early-stage businesses, many of which will be beyond Earth911’s control.Early-stage businesses in rapidly evolving markets commonly face risks, such as the following: · unanticipated problems, delays, and expenses relating to the development and implementation of their business plans; · marketing difficulties; · lack of sufficient capital; · competition from more advanced enterprises; and · uncertain market acceptance of products or services. Earth911 has historically incurred net losses, and may be unable to achieve and sustain profitability in future periods. Earth911 incurred net losses of $1,579,120, $3,876,970, and $2,661,360 for the years ended December 31, 2011 and 2010 and the three months ended March 31, 2012, respectively, and had a total stockholders’ deficit of $5,560,401 at March 31, 2012.There is no assurance that Earth911 will achieve or maintain profitability in the near future or at all.Earth911’s ability to achieve and maintain profitability depends on a number of factors, including the pricing of its services, market acceptance of its services, and other factors, some of which are set forth in this “Risk Factors” section and elsewhere in this Information Statement. 14 Earth911 does not own a controlling interest in Quest and it shares control over the management of Quest. Earth911 currently owns only a 50% interest in Quest Resource Management Group, LLC. (“Quest”), through which Earth911 conducts its recycling management business, with the remainder being owned by members of Quest’s executive team that are otherwise unrelated to Earth911.As a result, Quest’s accounts are not reflected in the balance sheet or statement of operations of Earth911.In addition, Quest is managed by a board of managers under its governing agreement.Earth911 does not have a majority of managers on Quest’s board of managers and, therefore, does not have exclusive authority to control certain key matters, including the objectives, policies, actions, and business decisions of Quest and the decision as to when and what amounts to make distributions to Earth911 and other members of Quest. While certain major decisions require 100% approval by the board of managers of Quest, Earth911 is not the primary decision maker for the day-to-day activities of Quest.There is also a risk of disagreement or deadlock among members of joint controlled entities and that decisions contrary to Earth911’s interests may be made. Earth911 has substantial indebtedness. As of June 30, 2012, Earth911 had short-term indebtedness of $1,000,000, excluding accounts payable and accrued liabilities, due in March 2013, which amount is convertible into shares of Earth911 common stock.Earth911 also has a significant balance of accounts payable and accrued expenses in the ordinary course of its business, which as of March 31, 2012 was $927,499.Earth911’s net loss for the year ended December 31, 2011 and the three months ended March 31, 2012 was $1,579,120 and $2,661,360, respectively.If Earth911 does not achieve profitability in future periods and it does not obtain sufficient capital from alternative sources, it may be unable to pay its obligations in the ordinary course of business or operate its business as a going concern. Earth911’s limited operating history may make it difficult for Earth911 to forecast accurately its operating results. Earth911’s planned expense levels will be based in part on its expectations concerning future revenue, which is difficult to forecast accurately based on Earth911’s stage of development.Earth911 may be unable to adjust spending in a timely manner to compensate for any unexpected shortfall in revenue.Further, business development and marketing expenses may increase significantly as Earth911 expands its operations.To the extent that these expenses precede or are not rapidly followed by a corresponding increase in revenue, Earth911’s business, operating results, and financial condition may be materially and adversely affected. Earth911’s recycling management business depends to a significant extent upon its largest customers. The success of Earth911’s recycling management business depends to a significant extent on its relationship with its largest customers.Any material reduction in the business Earth911 does with those customers could have a material adverse effect on Earth911.Earth911’s single largest customer accounted for approximately 94% of Earth911’s revenue for the year ended December 31, 2011 and 98% of its revenue for the year ended December 31, 2010.For the three months ended March 31, 2012, Earth911’s single largest customer accounted for 91% of its revenue. In early 2010, Earth911 began servicing two new customers, which are now its second and third largest customers.As a result, Earth911 expects its reliance on its single largest customer to decrease; however, Earth911 can provide no assurance that its reliance on its single largest customer will diminish.Earth911’s contractual arrangements with its largest customers are on a multi-year basis and pertain to the management of only certain forms of materials.Although Earth911 has increased its business with its largest customer each year during the last five years and it currently services all of that customer’s stores nationally, a decline in Earth911’s business with that customer could occur at any time.Earth911’s failure to maintain its business with its largest customers or any other large customer would have a material adverse effect on its business, operating results, and financial condition. 15 Earth911 does not have long-term commitments from the customers to whom it provides recycling management services, and their ability to cancel, reduce, or delay Earth911’s service offerings to them could reduce Earth911’s revenue and increase its costs. Customers for Earth911’s recycling management services, including its three largest customers, do not typically provide Earth911 with firm, long-term volume commitments.As a result, Earth911’s customers will be able to cancel, reduce, or delay Earth911’s services to them.If Earth911’s service offerings are cancelled, delayed, or reduced, Earth911’s revenue would decline. Earth911 may lose a substantial portion of its recycling management business if certain materials are classified as “waste.” Certain of the municipalities in which certain customers of Earth911’s recycling management business, including of its three largest customers, have entered into contractual arrangements with their waste haulage companies that require them to permit those waste haulage companies to remove and dispose of “waste” or “solid waste” within those municipalities. If materials, and in particular organic materials, that Earth911 typically obtains and disposes of are considered “waste” or “solid waste,” then Earth911’s customers may be required to allow the waste haulage companies to remove those materials, and in general either its customers or the municipalities in which they are located must compensate those waste haulage companies based on the metric set forth in the relevant contracts or franchise agreements with those waste haulage companies. If, however, the materials are classified as “raw material,” as “commodities,” or as another designation other than “waste” or “solid waste,” Earth911’s customers may allow it to obtain the recyclable materials. If it is ultimately found that certain materials constitute “waste” or “solid waste,” a significant portion of Earth911’s anticipated revenue stream could be lost, which could have a material adverse effect on its business, the growth of its business, financial condition, and results of operations. To expand its recycling management business, Earth911 must attract additional customers and expand the services it offers. Although Earth911 plans to increase its recycling management business, the ability to expand Earth911’s overall recycling management business and reduce its dependence on its three largest customers will require Earth911 to attract additional customers and expand the services it offers.In addition, Earth911 must continue to enhance the commercial value of its Earth911.com website by offering up-to-date news, information, and features in order to attract additional traffic and generate higher advertising and other revenue. Earth911’s success depends on its ability to expand, operate, and manage successfully its operations.Earth911’s ability to expand successfully will depend upon a number of factors, including the following: · the continued development of its business; · the hiring, training, and retention of additional personnel; · the ability to enhance its operational, financial, and management systems; · the availability of adequate financing; · competitive factors; · general economic and business conditions; · the ability to leverage on the factors expanding the growth of recycling; · the ability to expand its customer base, the types of recyclable materials covered by its services, its network of third-party service providers, its website traffic and the nature of visitors to its website, and its on-product labeling business; 16 · the ability to implement new methods for revenue generation; · the ability to expand its relationships with third parties that are also engaged in activities relating to reducing, reusing, and recycling; and · the ability to develop sponsorship and advertising programs that take advantage of its website audience demographics. Earth911 may not be able to enhance its existing recycling, reuse, and proper disposal solutions and develop new solutions in a timely manner. Earth911’s future operating results will depend to a significant extent on its ability to continue to provide efficient and innovative recycling, reuse, and proper disposal services that compare favorably with alternative services on the basis of cost, performance, and customer preferences.Earth911’s success in maintaining existing and attracting new customers and developing new business depends on various factors, including the following: · innovative development of new services for customers; · maintenance of quality standards; · efficient and cost-effective services; and · utilization of advances in technology. Earth911’s inability to enhance its existing services and develop new services on a timely basis could harm its operating results and impede its growth. Earth911 may not be competitive if it fails to enhance its online offerings. The failure to develop and introduce new or enhanced online features, functions, or services could have a material adverse effect on Earth911’s Internet operations.To remain competitive, Earth911 must continue to · enhance its offerings of news, information, and features; · enhance the ease of use, functionality, and features of its website; · attract additional traffic to its Earth911.com website; and · expand the methods through which it generates advertising and other revenue from its Earth911.com website. These efforts may require Earth911 to develop or license increasingly complex technologies.Earth911 may fail to develop or introduce new features, functions, and services, and the features, functions, and services that it develops may not result in increased website traffic or revenue. Earth911 relies on independent third-party vendors to provide recycling services to its customers, and any interruptions of these arrangements could increase its costs, disrupt its services, and result in its inability to service its recycling customers, which would adversely affect its business. Earth911 outsources the collection, sorting, and processing of recyclable materials to independent third-party vendors.Earth911 relies on its vendors to maintain high levels of service.The loss of Earth911’s relationships with its vendors, or their failure to conduct their services for Earth911 as anticipated in terms of cost, quality, and timeliness, could adversely affect Earth911’s ability to service its customers in accordance with required service, quality, and performance requirements.If this were to occur, the resulting decline in profitability potential would harm Earth911’s business.Securing new high-quality and cost-effective vendors is time-consuming and might result in unforeseen operational problems. 17 Earth911 does not have long-term arrangements with any of its vendors that guarantee capacity, costs, service levels, quality, or schedules.Earth911’s vendors may maintain their own operations or serve other customers, a number of which may provide them with more business than Earth911 does.As a result, Earth911’s vendors could determine to prioritize their capacity for their own operations or for other customers or reduce or eliminate services for Earth911 on short notice.If Earth911 has any such problems, it may be unable to service its customers in a cost-effective, high-quality, timely manner, which may adversely affect its business and operating results. Earth911 relies on third-party technology, server, and hardware providers for its Internet business, and a failure of service by these providers could adversely affect Earth911’s business and reputation. Earth911 relies upon third-party data center providers to host its main servers.In the event that these providers experience any interruption in operations or cease operations for any reason or if Earth911 is unable to agree on satisfactory terms for continued hosting relationships, Earth911 would be forced to enter into relationships with other service providers or assume hosting responsibilities itself.If Earth911 is forced to switch hosting facilities, it may not be successful in finding alternative service providers on acceptable terms or in hosting the computer servers itself.Earth911 may also be limited in its remedies against these providers in the event of a failure of service.Earth911 also relies on third-party providers for components of its technology platform, such as hardware and software providers and domain name registrars. A failure or limitation of service or available capacity by any of these third-party providers could adversely affect Earth911’s business. Earth911 may face potential environmental liabilities that may not be covered by its insurance, and changes in insurance costs and availability may also impact Earth911’s financial results. Earth911 may incur liabilities for damage to the environment as a result of the operations of its recycling vendors.While Earth911 does not conduct physical haulage, recycling or disposal operations, it retains third-party service providers on behalf of its customers to carry on those activities.These operations may expose Earth911 to liability for environmental damages, in some cases even if Earth911 did not directly cause the environmental damage.Further, under its agreements with its customers, Earth911 is often required to indemnify its customers from any liabilities or claims arising out of Earth911’s actions and from any release, threatened release, handling, or storage of hazardous and other materials from its customers’ premises as a result of or connected with its performance of services to its customers.If Earth911 was to incur substantial liability for environmental damage, its insurance coverage may not cover or may be inadequate to cover such liability.Also, because of the variable condition of the insurance market, Earth911 may experience future increases in self-insurance levels, increased retention levels, and increased premiums.This could have a material adverse impact on Earth911’s financial condition, results of operations, and cash flows. Fluctuations in prices for recycled commodities that Earth911 sells to third parties may adversely affect its revenue, operating income, and cash flows. Earth911 manages the processing of a variety of recyclable materials, such as tires, used motor oil and oil filters, cooking oils, anti-freeze, and organics, for sale to third parties, and Earth911 may directly or indirectly receive proceeds from the sale of such recyclable materials.Earth911’s results of operations may be affected by changing prices or market requirements for recyclable materials.The resale and purchase prices of, and market demand for, recyclable materials can be volatile because of changes in economic conditions and numerous other factors beyond Earth911’s control.These fluctuations may affect the desire for Earth911’s services and its future revenue, operating income, and cash flows. Earth911 may incur significant expenses in an unsuccessful attempt to promote and maintain recognition of the Earth911.com brand or to generate revenue from its Earth911.com website. Earth911’s success depends in part on its ability to build the brand identity of Earth911.com and increase traffic to its Earth911.com website, its iRecycle mobile application, and its social media offerings.Earth911 believes that the importance of brand recognition will increase because of the growing number of Internet websites and the relatively low barriers to entry to provide Internet content.Earth911 may incur significant marketing costs in its effort to continue to maintain a strong brand identity among businesses and consumers interested in the environment.Earth911’s business, results of operations, and financial condition could be materially and adversely affected if it incurs excessive expenses in an unsuccessful attempt to promote and maintain recognition of the Earth911.com brand. 18 In order to generate “click-through” revenue from advertising on the Earth911.com website, Earth911 needs to deliver consumers to advertisers’ websites that result in sales for the advertisers.Earth911’s failure to meet advertisers’ expectations by delivering quality traffic may result in Earth911’s customers ceasing doing business with Earth911 or Earth911’s customers deciding to do business on more limited terms, which could adversely affect Earth911’s business and financial results. Earth911 may experience downward pressure on its prices if advertisers do not obtain a favorable return on investment from Earth911’s web search services in comparison to Earth911’s competitors’ services or other advertising methods. Earth911 competes with online publishers and high-traffic websites, as well as traditional media, such as television, radio, and print, for a share of its advertisers’ total advertising expenditures.Earth911’s experiencing downward pricing pressure for its services may adversely affect its financial results. Problems with Earth911’s computer and communication systems may harm its online business. A key element of Earth911’s strategy is to generate a high volume of traffic across its Earth911.com website to and from third parties that advertise or may advertise on its website.Accordingly, the satisfactory performance, reliability, and availability of Earth911’s systems, transaction-processing systems, and communications infrastructure are critical to its reputation and its ability to attract and retain advertising customers, as well as to maintain adequate customer service levels.Earth911 may experience periodic systems interruptions.Any substantial increase in the volume of traffic on its infrastructure may require it to expand and upgrade its technology, transaction-processing systems, and other features.Earth911 can provide no assurance that it will be able to project accurately the rate or timing of increases, if any, in the use of its infrastructure or timely expand and upgrade its systems and infrastructure to accommodate such increases. Earth911 could be subject to liability for information displayed on its Earth911.com website. Earth911 may be subjected to claims for defamation, negligence, copyright, or trademark infringement or claims relating to the information, or the inaccuracy of information, Earth911 publishes on its Earth911.com website.Earth911 also could be subjected to claims based upon the content that is accessible through links to other websites.The disclaimers Earth911 includes on its Earth911.com website and its insurance may not adequately protect it against these types of claims. Earth911 may be subject to intellectual property claims that create uncertainty about ownership of technology essential to its business and divert its managerial and other resources. There has been a substantial amount of litigation in the technology industry regarding intellectual property rights.Earth911 can provide no assurance that third parties will not claim infringement by Earth911 with respect to its current or future services, trademarks, or other proprietary rights.Earth911’s success depends, in part, on its ability to protect its intellectual property and to operate without infringing the intellectual property rights of others in the process.There can be no assurance that any of Earth911’s intellectual property will be adequately safeguarded or that it will not be challenged by third parties. Earth911 may be subject to intellectual property infringement claims that would be costly to defend, could limit Earth911’s ability to use certain critical technologies, and may divert Earth911’s technical and management personnel from their normal responsibilities.Earth911 may not prevail in any of these suits.An adverse determination of any litigation or defense proceedings could cause Earth911 to pay substantial damages, including treble damages, if it willfully infringes and also could increase the risk of its patent applications not being issued. Furthermore, because of the substantial amount of discovery required in connection with intellectual property litigation, there is a risk that some of Earth911’s confidential information could be compromised by disclosure during this type of litigation. In addition, during the course of this kind of litigation, there could be public announcements of the results of hearings, motions, or other interim proceedings or developments in the litigation.If these results are perceived to be negative, it could have an adverse effect on Earth911’s business. 19 Earth911 may not be able to adapt to rapidly changing technologies, or it may incur significant costs in doing so. The Internet is characterized by rapidly changing technologies, evolving industry standards, frequent new service introductions, and changing customer demands.As a result of the rapidly changing nature of the Internet business, Earth911 may be subject to risks of which it is not currently aware.To be successful, Earth911 must adapt to its rapidly evolving market by continually enhancing its Earth911.com website and introducing new services to address its users’ changing demands.Earth911 may use new technologies ineffectively, or it may fail to adapt its network and infrastructure to meet customer requirements, competitive pressures or emerging industry standards.Earth911 could incur substantial costs if it needs to modify its services or infrastructure.Earth911’s business could be materially and adversely affected if it incurs significant costs to adapt, or cannot adapt, to these changes. Government and legal regulations may damage Earth911’s Internet business. There are currently few significant laws or regulations directly applicable to access to or commerce on the Internet.It is possible, however, that a number of laws and regulations may be adopted with respect to the Internet, covering issues such as the positioning of sponsored listings on search results pages.The adoption of laws or regulations relating to placement of advertisements or user privacy, defamation, or taxation may inhibit the growth in use of the Internet for services such as Earth911’s, which in turn could decrease the demand for Earth911’s services and increase its cost of doing business or otherwise have a material adverse effect on its business, prospects, financial condition, and results of operations.New legislation or regulation, or the application of existing laws and regulations to the Internet or other online services, could have a material adverse effect on Earth911’s business, prospects, financial condition, and results of operations. The waste and recycling industries are subject to extensive government regulation, and existing or future regulations may adversely affect Earth911’s current or future operations, increase its costs of operations, or require it to make additional capital expenditures. Stringent government regulations at the federal, state, and local level may have substantial impact on Earth911’s business, its third-party service providers, and its customers.A large number of complex laws, rules, orders, and interpretations govern environmental protection, health, safety, land use, zoning, transportation, and related matters.Among other things, these regulations may restrict the business of Earth911’s third-party service providers’ and its customers’ operations and adversely affect its financial condition, results of operations, and cash flows by imposing conditions, such as the following: · limitations on siting and constructing new recycling, waste disposal, transfer, or processing facilities or expanding existing facilities; · limitations, regulations, or levies on collection and disposal prices, rates, and volumes; · limitations or bans on disposal or transportation of out-of-state materials or certain categories of materials; or · mandates regarding the disposal of solid waste, including requirements to recycle rather than landfill certain disposables. Regulations affecting the siting, design, and closure of landfills could require Earth911’s third-party service providers or customers to undertake investigatory or remedial activities, curtail operations, or close landfills temporarily or permanently.Future changes in these regulations may require Earth911’s third-party service providers or its customers to modify, supplement, or replace equipment or facilities.The costs of complying with these regulations could be substantial, which may reduce the ability or willingness of Earth911’s customers to use its services and adversely affect its results of operations. 20 Environmental advocacy groups and regulatory agencies have been focusing considerable attention on the emissions of greenhouse gases and their potential role in climate change.The adoption of laws and regulations to implement controls of greenhouse gases, including the imposition of fees or taxes, could adversely affect the operations of enterprises with which Earth911 does business. Additionally, certain states are contemplating air pollution control regulations that are more stringent than existing and proposed federal regulations.Changing environmental regulations could require Earth911 or enterprises with which Earth911 does business to take any number of actions, including the purchase of emission allowances or installation of additional pollution control technology, and could make some operations less profitable, which could reduce the ability or willingness of Earth911’s customers to use its services and adversely affect its results of operations. Price increases may not be adequate to offset the impact of increased costs and may cause Earth911 to lose volume. From time to time, Earth911’s competitors may reduce the price of their services in an effort to expand their market share.General economic and market-specific conditions may also limit Earth911’s ability to raise prices.As a result of these factors, Earth911 may be unable to offset increases in costs, improve its operating margins, and obtain returns through price increases. Earth911 faces intense competition from larger, more established companies, and it may not be able to compete effectively, which could reduce demand for its recycling management services. Earth911’s recycling management services currently compete primarily with local recycling companies.The waste materials industry as a whole, however, is dominated by large national players, such as Waste Management and Republic Services.To date, these large companies have concentrated on their traditional business of collecting waste for disposal in their landfills rather than recycling.The strategies of these large companies could change at any time, and Earth911 could begin to experience more intense competition from them.These companies have greater market recognition, larger customer bases, and substantially greater financial, technical, marketing, distribution, and other resources than Earth911 possesses and that afford them competitive advantages over Earth911.As a result, they are able to devote greater resources to the promotion and sale of services, to provide comparable services at lower prices, and to introduce new solutions and respond to customer requirements more quickly than Earth911 can. Earth911’s ability to compete in the recycling services market successfully depends on a number of factors, both within and outside its control.These factors include the following: · Earth911’s success in designing and introducing new solutions; · Earth911’s ability to predict the evolving needs of its customers and to convince them to use its services; · Earth911’s ability to meet its customer’s requirements in terms of cost, reliability, speed, and capacity; · the quality of Earth911’s customer services; and · service introductions by Earth911’s competitors. Earth911 may need additional capital. The development and expansion of Earth911’s business may require additional funds.In the future, Earth911 plans to seek additional equity or debt financing to provide funds for its business and operations.Such financing may not be available or may not be available on satisfactory terms.If financing is not available on satisfactory terms, Earth911 may be unable to expand its operations.While debt financing will enable Earth911 to expand its business more rapidly than it otherwise would be able to do, debt financing increases expenses and Earth911 must repay the debt regardless of its operating results. Equity financings could result in dilution to Earth911’s stockholders.Any financing by Earth911 prior to the Merger can be expected to include provisions that will require the issuance of other securities by the combined company after the merger. 21 The current global financial crisis, which has included, among other things, significant reductions in available capital and liquidity from banks and other providers of credit, substantial reductions or fluctuations in equity and currency values worldwide, and concerns that the worldwide economy may enter into a prolonged recessionary period, may make it difficult for Earth911 to raise additional capital or obtain additional credit, when needed, on acceptable terms or at all. Earth911’s inability to obtain adequate capital resources, whether in the form of equity or debt, to fund its business and growth strategies, may require it to delay, scale back, or eliminate some or all of its operations, which may adversely affect its financial results and ability to operate as a going concern. Earth911 depends on key personnel who would be difficult to replace, and its business will likely be harmed if it loses their services or cannot hire additional qualified personnel. Earth911’s success depends substantially on the efforts and abilities of its senior management and key personnel.The loss of services of one or more of its key employees or the inability to add key personnel could have a material adverse effect on its business.Competition for experienced personnel in Earth911’s industry is substantial.Earth911’s success depends in part on its ability to attract, hire, and retain qualified personnel.Although Earth911 maintains non-competition and nondisclosure agreements with certain key personnel, it does not currently have any employment agreements with or key person life insurance covering any of its officers or employees. Earth911’s operating results may experience significant fluctuations. In addition to the variability resulting from the short-term nature of Earth911’s customers’ commitments, other factors contribute to significant periodic and seasonal quarterly fluctuations in Earth911’s results of operations.These factors include the following: · the cyclicality of the markets Earth911 serves; · the timing and size of orders; · the volume of business opportunities relative to Earth911’s capacity; · service introductions and market acceptance of new service offerings; · timing of expenses in anticipation of future business; · changes in the mix of the services Earth911 renders; · changes in cost and availability of labor and third-party vendors; · timely delivery of services to customers; · pricing and availability of competitive services; · pressures on reducing selling prices; · the success in serving new markets; · introduction of new technologies into the markets Earth911 serves; and · changes in economic conditions. 22 Potential strategic alliances may not achieve their objectives, and the failure to do so could impede Earth911’s growth. Earth911 anticipates that it will enter into strategic alliances.Among other matters, Earth911 explores strategic alliances designed to enhance its service offerings, enlarge its customer base, provide valuable know-how, or take advantage of new methods or technologies.Any strategic alliances may not achieve their intended objectives, and parties to Earth911’s strategic alliances may not perform as contemplated.The failure of these alliances may impede Earth911’s ability to expand its existing markets or to enter new markets. Any acquisitions that Earth911 undertakes could be difficult to integrate, disrupt its business, dilute stockholder value, and harm its operating results. Earth911 plans to review strategic opportunities to buy other businesses that would complement its current service offerings, expand the scope of its service offerings, expand the breadth of its markets and sales channels, enhance its technical capabilities, or otherwise offer growth opportunities.If Earth911 makes any future acquisitions, it could issue securities that would dilute the percentage ownership of its stockholders, incur substantial debt, or assume contingent liabilities. Earth911’s experience in acquiring other businesses is limited.Potential acquisitions also involve numerous risks, including the following: · problems integrating the purchased operations, services, personnel, or technologies with Earth911’s own; · unanticipated costs associated with the acquisition; · diversion of management’s attention from Earth911’s core businesses; · adverse effects on existing business relationships with suppliers and customers; · risks associated with entering markets in which Earth911 has no or limited prior experience; · potential loss of key employees and customers of purchased organizations; and · risk of impairment charges related to potential write-downs of acquired assets in future acquisitions. Earth911’s acquisition strategy entails reviewing and potentially reorganizing acquired business operations, corporate infrastructure and systems, and financial controls.Unforeseen expenses, difficulties, and delays frequently encountered in connection with rapid expansion through acquisitions could inhibit Earth911’s growth and negatively impact its profitability.Earth911 may be unable to identify suitable acquisition candidates or to complete the acquisitions of candidates that it identifies.Increased competition for acquisition candidates may increase purchase prices for acquisitions to levels beyond Earth911’s financial capability or to levels that would not result in the returns required by its acquisition criteria.In addition, Earth911 may encounter difficulties in integrating the operations of acquired businesses with its own operations or managing acquired businesses profitably without substantial costs, delays or other operational or financial problems. The effects of the recent global economic crisis may impact Earth911’s business, operating results or financial condition. The recent global economic crisis has caused disruptions and extreme volatility in global financial markets and increased rates of default and bankruptcy and has impacted levels of consumer and commercial spending.These macroeconomic developments could negatively affect Earth911’s business, operating results or financial condition in a number of ways.For example, current or potential customers, such as advertisers, may delay or decrease spending with Earth911 or may not pay Earth911 or may delay paying Earth911 for previously performed services. 23 The members of Earth911’s board of directors and its executive officers have broad rights. Earth911’s business is operated under the control of its board of directors and officers.Stockholders have no right to take part in the control of Earth911’s affairs or its day-to-day management or operation of the business.The stockholders are permitted to vote only in a limited number of circumstances. While the members of the board of directors are accountable as fiduciaries and are obligated to exercise duties of due care, loyalty, and full disclosure in handling Earth911’s affairs, the board of directors is entitled to certain limitations of liability and to indemnity by Earth911.Such indemnity and limitation of liability may limit rights that Earth911’s stockholders would otherwise have to seek redress against the board of directors.Earth911’s executive officers are entitled to similar indemnification and limitation of liability.Earth911’s stockholders who have questions concerning the duties of the board of directors to its stockholders should consult their own legal counsel. Certain conflicts of interest exist within Earth911’s organization. Certain members of Earth911’s board of directors, as holders of its capital stock or lenders to the company, may have conflicts of interest with respect to Earth911 and the stockholders and with respect to the exercise of their voting rights for the shares that they own. The compensation Earth911 pays to its executive officers and employees will likely increase. Earth911 believes that the compensation it has historically paid to its executive officers and certain of its employees is within the lower quartile of compensation paid by companies similar to Earth911. Earth911 may increase the compensation payable to its executive officers and employees, which could include both base compensation and cash or equity bonuses and payouts under severance or change in control arrangements.An increase in compensation and bonuses payable to Earth911’s executive officers and employees could decrease its net income. THE MERGER This section of this Information Statement describes material aspects of the proposed Merger, including the Merger Agreement.While YouChange believes that the description covers the material terms of the Merger and the Merger Agreement, this summary may not contain all of the information that is important to you.You should read carefully this entire document and the other documents to which YouChange refers, including the Merger Agreement attached as Annex A, for a more complete understanding of the Merger and the Merger Agreement. Background of the Merger The president and Chief Executive Officer of YouChange, Jeffrey Rassás was the President and Chief Executive Officer of Earth911 from June 2006 until April 2008.Given his background with Earth911, he had developed relationships with the board of directors and management team of Earth911.These ongoing relationships supported opportunities for YouChange and Earth911 to explore strategic alliances or other mutually beneficial business arrangements between the companies. In September 2011, Mr. Rassás initiated conversations with Earth911’s Chief Executive Officer, Barry Monheit, and its President and Chief Operating Officer, Corey Lambrecht, about business opportunities between the companies. The discussions continued from September 2011 through February 2012 and many possible opportunities were outlined and discussed between Mr. Rassás and the management of Earth911, including conducting evaluations and due diligence of the capabilities and needs of both companies.During this period, Mr. Rassás informed the YouChange Board of Directors regarding these ongoing discussions. 24 At the conclusion of these discussions, the representatives of both companies concluded that a merger involving the companies would be beneficial to both companies and in the best interest of their respective stockholders. Mr. Rassás coordinated with Mr. Monheit to formulate the terms and conditions of a Letter of Intent for a merger involving the companies. On March 1, 2012, Mr. Rassás for YouChange and Mr. Monheit for Earth911 along with counsel for each company participated in a teleconference to discuss issues and matters related to structuring the proposed merger transaction between the companies and other terms and conditions of the business combination. On March 5, 2012 Mr. Rassás received a written Letter of Intent from Mr. Monheit via email upon which terms Earth911 would enter into a merger transaction with YouChange. Shortly thereafter, Mr. Rassás met with the YouChange Board of Directors to discuss the Letter of Intent as well as several strategic advisors and consultants to YouChange. At the conclusion of these discussions, a counter offer was prepared with the appropriate terms modified in the Letter of Intent which was sent back via email to Mr. Monheit on March 9, 2012. Later that same day Mr. Monheit sent an email to Mr. Rassás informing him of the terms that were acceptable in the Letter of Intent counter offer and those that were not with final terms set forth in the Letter of Intent. On March 23, 2012, Mr. Rassás met again with YouChange’s advisors and Board of Directors.The Board of Directors concluded that the terms and conditions of the Letter of Intent were fair, reasonable and in the best interests of YouChange and its stockholders and unanimously approved the Letter of Intent. On April 18, 2012, Mr. Rassás for YouChange and Mr. Monheit for Earth911 along with counsel for each company participated in a teleconference to discuss issues and matters related to drafting the Merger Agreement and the ancillary documents for the Merger Transactions. On April 26, 2012, YCMS was incorporated in Delaware. During late April and May 2012, drafts of the Merger Agreement and ancillary documents for the Merger Transactions were circulated among representatives of the companies and their counsel for review and comment. During the first three weeks of May 2012, YouChange communicated with a small group of its stockholders (no more than 10) (the “YouChange Principal Stockholders”) regarding the terms and conditions of the Merger Agreement, and the Merger Transactions for the purpose of gaining their approval of the Amendments and their agreement to become parties to the YouChange Voting Agreement, one of the ancillary documents to the Merger Agreement. In May 2012, Earth911 communicated with a small group of its stockholders (no more than 5) (the “Earth911 Principal Stockholders”) regarding the terms and conditions of the Merger Agreement and the Merger Transactions for the purpose of gaining their approval of the Amendments and their agreement to become parties to the Earth911 Voting Agreement, one of the ancillary documents to the Merger Agreement. The Merger Agreement was executed by the parties, the YouChange Voting Agreement was executed by the YouChange Principal Stockholders and the Earth911 Voting Agreement was executed by the Earth911 Principal Stockholders, all effective May 21, 2012. YouChange’s Reasons for the Merger YouChange’s Board of Directors, in the course of reaching its decision to approve the Merger Agreement and the Merger Transactions contemplated thereby and to recommend that YouChange’s stockholders approve the Amendments, consulted with YouChange’s management and its financial and legal advisors and considered a number of factors, including the following: 25 · the likelihood of completing the Merger given that there were no financing contingencies as well as the belief that Earth911 represented a complementary business for YouChange; · the likelihood of completing an alternative acquisition transaction, given the state of the capital markets, the need for a substantial amount of equity and debt financing to complete any such transaction, and that the expected accretive value to YouChange expected to result from any such alternative transaction was not projected to exceed the benefits achieved from the Merger; · the Board of Director’s familiarity with the business, operations, prospects, business strategy, properties and assets of Earth911, including the competitive environment, the risks inherent in planned new product development, and the competitive situation; · the form of consideration and the number of restricted shares of Common Stock of YouChange to be exchanged with holders of shares of Common Stock of Earth911 in the Merger; · the belief that the Merger creates the most beneficial combination available to YouChange of immediate and assured benefit to stockholders, and continuity for clients, customers and employees; · the opportunity of YouChange’s sales force to market Earth911’s products and thereby strengthen its competitive position in the Green Tech market; · the enhanced research and product development capabilities that would be available to YouChange as a result of the Merger; and · that substantially all ofYouChange’s employees would be expected to be retained as employees in connection with the Merger. In the course of its deliberations, YouChange’s Board of Directors also considered a variety of risks and other countervailing factors related to entering into the Merger Agreement and the Merger Transactions including the following: · the dilutive effect on existing stockholders by the issuance of restricted shares of Common Stock of YouChange to be exchanged with holders of shares of Common Stock of Earth911; · that if the Closing of the Merger Agreement does not occur, YouChange will be required to pay its own expenses associated with the Merger Agreement and the Merger Transactions; · the restrictions on the conduct of YouChange’s business prior to the completion of the Merger, which require YouChange to conduct its business in the ordinary course, to use its commercially reasonable efforts to preserve intact its business organization, and to maintain its significant beneficial business relationships with suppliers, contractors, distributors, customers, licensors, licensees, and others having material business relationships with it, subject to specific limitations and prohibitions, which may delay or prevent YouChange from undertaking business opportunities that may arise pending completion of the Merger; · that YouChange’s executive officers and directors may have interests in the Merger Transactions that are different from, or in addition to, those of YouChange’s other stockholders; and · the lack of a formal auction process or market check as well as the inability of YouChange to terminate the Merger Agreement in the event a superior offer is received from a third party pending the completion of the Merger. 26 Recommendation of YouChange’s Board of Directors THE YOUCHANGE BOARD OF DIRECTORS APPROVED AND DECLARED ADVISABLE THE MERGER AGREEMENT AND THE MERGER TRANSACTIONS AND RECOMMENDED THAT ITS STOCKHOLDERS APPROVE THE AMENDMENTS. Reports, Opinions, Appraisals No report, opinion, or appraisal, materially relating to the Merger Transactions, has been received from an outside party. Completion and Effectiveness of the Merger The Merger will be completed when all of the conditions to completion of the Merger are satisfied or waived.The parties will cause the Merger to become effective by filing a certificate of merger with the Secretary of State of the State of Delaware.YouChange expects the Merger to occur on or about September 5, 2012, or promptly thereafter.However, because the Merger is subject to customary conditions, YouChange cannot predict the exact timing. Merger Consideration At the effective time of the Merger, the outstanding shares of Earth911 common stock will automatically be converted into shares of YouChange Common Stock.The Merger Agreement provides that the issued and outstanding common stock of Earth911 will be converted into such number of shares of YouChange Common Stock so that the stockholders of Earth911 will own 85% of the outstanding YouChange Common Stock on the effective date of the Merger (the “Conversion Rate”).Based on the outstanding securities of YouChange and Earth911 as of August 6, 2012, each outstanding share of Earth911 common stock would be converted into 1.3889924 shares of YouChange Common Stock.The number of shares of YouChange Common Stock that Earth911 stockholders will receive in the Merger will be appropriately adjusted for any stock splits, combinations, and other similar events that occur between the date of the Merger Agreement and the completion of the Merger, including the Reverse Split contemplated by the Amendments. Fractional Shares In lieu of the issuance or recognition of fractional shares of YouChange Common Stock or interests or rights therein, each stockholder of Earth911 will be issued one share of YouChange Common Stock for each fractional share to which each such Earth911 stockholder is entitled. Exchange of Earth911 Stock Certificates for YouChange Stock Certificates As of the Effective Time, each holder of Earth911stock certificates for outstanding shares ofEarth911 common stock, upon surrender thereof to such bank, trust company, or other person as mutually agreed upon by YouChange and Earth911, will be entitled to receive in exchange certificate(s) representing the number of whole shares of YouChange Common Stock into which the shares of Earth911 common stock were converted.Upon such surrender or exchange, there will be paid to the record owner of such certificates issued in the exchange the amount, without interest, of dividends and other distributions, if any, which have been declared and become payable subsequent to the Effective Time with respect to the number of whole shares of YouChange Common Stock into which the shares of Earth911 common stock have been converted. If any Earth911 stockholder is unable to surrender such holder’s certificate because such certificate(s) have been lost, mutilated, or destroyed, such Earth911 stockholder may deliver in lieu thereof an affidavit and indemnity bond in form and substance reasonably satisfactory to YouChange. 27 Material U.S. Federal Income Tax Consequences of the Merger The Merger is intended to be treated as a reorganization within the meaning of Section 368(a) of the Code, and each of YouChange, Earth911, and YCMS will be a party to that reorganization within the meaning of Section 368(b) of the Code.As a result, (1) no gain or loss will be recognized by a holder of Earth911 common stock resulting from the conversion of shares of Earth911 common stock into shares of YouChange Common Stock pursuant to the Merger; (2) the aggregate tax basis of the shares of YouChange Common Stock received in the Merger will be the same as the aggregate tax basis of the shares of Earth911 common stock converted in the Merger; and (3) the holding period of the shares of YouChange Common Stock received in the Merger will include the holding period of the Earth911 common stock converted in the Merger. Regulatory Approvals No federal or state regulatory requirements must be complied with nor must any approval be obtained in connection with the Merger Transactions. Accounting Treatment The Merger will be accounted for as a “purchase transaction” for financial accounting purposes. Interests of Certain Directors, Officers, and Affiliates Certain of YouChange’s directors and officers may have interests in the Merger that may be different from, or in addition to, the interests of the stockholders and which may present actual or potential conflicts of interest.These interests include the following: · Entering into Severance and Noncompetition Agreements with employees Derrick Mains, Executive Vice-President, and Dan Fogel, Vice-President of Operations and Strategic Initiatives.Pursuant to each such agreement, termination of employment by YouChange other than for Cause, as defined therein, will entitle each named employee to 12 months’ base salary plus all accrued compensation and benefits as of the date of such termination.Notwithstanding the foregoing, if termination of employment occurs within one year of a Change of Control as defined in the agreement, other than for Cause or by such employee for Good Reason, as defined in the agreement, the employee will receive in addition to 12 months’ base salary, an amount equal to the average of such employee’s cash bonus paid for each of the two fiscal years preceding such employee’s termination and all unvested stock-based compensation held by such employee will immediately vest.In the event of termination of employment by YouChange for Cause, all accrued compensation and benefits will be paid by YouChange, but there will be no additional payment of 12 months’ base salary.Each agreement contains provisions regarding non-competition and non-solicitation of employees and customers for a period that will not exceed 24 months along with provisions regarding maintaining confidential information and release of claims and non-disparagement by each such employee. · Entering into a Consulting Agreement with YouChange’s Chief Executive Officer Jeffrey I. Rassás, who will resign as Chief Executive Officer upon the Closing of the Merger.Under the two-year Consulting Agreement, Mr. Rassás will receive $60,000 per year to render advice and recommendations as reasonably requested by YouChange.The Consulting Agreement contains provisions regarding non-competition and non-solicitation of employees and customers for a period that will not exceed 24 months along with provisions regarding maintaining confidential information. Stock Options and Warrants Each Earth911 stock option outstanding immediately prior to the Effective Time will be converted into an option to acquire that number of shares of YouChange Common Stock (rounded down to the nearest whole share) calculated at the Conversion Rate.For each Earth911 converted option with a fixed exercise price, the exercise price per share of YouChange Common Stock subject to the option will be an amount (rounded up to the nearest whole cent) equal to the quotient of the exercise price of the Earth911 stock option divided by the Conversion Rate. If there is no fixed exercise price for the converted Earth911 option, the exercise price per share of YouChange Common Stock subject to the option will be equal to the closing bid price of YouChange Common Stock (rounded up to the nearest whole cent) on the first trading day after the Effective Time.Each of the options will otherwise be subject to the same terms and conditions as were in effect immediately prior to the Effective Time of the Merger. Each Earth911 warrant outstanding immediately prior to the Effective Time will be converted into a warrant to acquire that number of shares of YouChange Common Stock calculated at the Conversion Rate (rounded down to the nearest whole share).For each Earth911 converted warrant, the exercise price per share of YouChange Common Stock subject to the warrant will be equal to the quotient of the exercise price of the Earth911 warrant divided by the Conversion Rate.Each of the warrants will otherwise be subject to the same terms and conditions as were in effect immediately prior to the Effective Time of the Merger. 28 THE MERGER AGREEMENT This section of this Information Statement describes the material terms of the Merger Agreement but does not purport to describe all of the terms of the Merger Agreement.The following summary is qualified in its entirety by reference to the complete text of the Merger Agreement, which is attached as Annex A_ to this Information Statement and is incorporated into this Information Statement by reference.YouChangeurges you to read the full text of the Merger Agreement because it is the legal document that governs the Merger Transactions.YouChange hasincluded this description of the Merger Agreement to provide you with information regarding its terms.YouChange has not provided this description to provide you with any other factual information about YouChange itself.You can find such factual information elsewhere in this Information Statement and in the public filings YouChange makes with the SEC, as described in the section entitled “Where You Can Find More Information” below.Capitalized terms not herein defined have the meanings ascribed to them in the Merger Agreement. General The Merger Agreement has been included to provide investors and YouChange’sstockholders with information regarding its terms.It is not intended to provide to any person not a party thereto any other factual information about YouChange.The Merger Agreement contains representations and warranties of YouChange, YCMS, and Earth911, negotiated between the parties and made as of specific dates solely for purposes of the Merger Agreement, including setting forth the respective rights of the parties with respect to their obligations to complete the Merger.This description of the representations and warranties is not intended to provide any other factual information about YouChange.The representations, warranties and covenants contained in the Merger Agreement were made only for purposes of such agreement and as of specific dates, were solely for the benefit of the parties to such agreement, and may be subject to limitations agreed upon by the contracting parties, including being qualified by confidential disclosures exchanged between the parties in connection with the execution of the Merger Agreement.The representations and warranties may have been made for the purposes of allocating contractual risk between the parties to the agreement instead of establishing these matters as facts, and may be subject to standards of materiality applicable to the contracting parties that differ from those applicable to investors.Moreover, information concerning the subject matter of the representations and warranties may change after the date of the Merger Agreement, which subsequent information may or may not be fully reflected in YouChange’s public disclosures.As a result, no person should rely on the representations, warranties, covenants, and agreements, or any descriptions thereof as characterizations of the actual state of facts or condition of YouChange, YCMS or Earth911, or any of their respective subsidiaries or affiliates. The Merger At the Effective Time of the Merger, upon the terms and subject to the satisfaction or waiver of the conditions of the Merger Agreement and in accordance with the Delaware General Corporate Law, YCMS will merge with and into Earth911, the separate corporate existence of YCMS will cease, and Earth911 will be the surviving corporation of the Merger.The Certificate of Incorporation and bylaws of Earth911 as in effect immediately prior to the Effective Time will be the Certificate of Incorporation and the bylaws of the surviving corporation.The directors and officers of Earth911 immediately prior to the Effective Time of the Merger will, from and after the Effective Time of the Merger, be the directors and officers of the surviving corporation until their respective successors have been duly elected or appointed and qualified, or until their earlier death, resignation or removal. Representations and Warranties In the Merger Agreement, YouChange and YCMS have made customary representations and warranties regarding themselves and all subsidiaries of YouChange to Earth911, including representations and warranties related to incorporation, qualification, good standing and corporate authority, capitalization, options, warrants and rights, capital stock of all subsidiaries, financial statements, no material adverse change in the financial condition, business, properties, assets or results of operations, title to the properties, condition of assets and properties, litigation, licenses and permits, intellectual property, no violation, breach or default under governing documents, agreements or contracts, tax status and qualifications, tax returns and tax payments, accounts receivable, status as a party to certain contracts, compliance with law and other regulations, including foreign, federal, state, local andenvironmental laws, employee benefit and employment matters, no payments other than compensation to directors and officers and no redemption, transfer or distribution payments to any stockholders, no prohibited payments, governing documents and minute books, insurance, SEC reports, YouChange and YCMS Principal Stockholders Voting Agreement, and the accuracy of statements. 29 In the Merger Agreement, Earth911 has made customary representations and warranties regarding itself and all subsidiaries of Earth911 to YouChange, including representations and warranties related to incorporation, qualification, good standing and corporate authority, capitalization, options, warrants and rights, capital stock of all subsidiaries, financial statements, material adverse change in the financial condition, business, properties, assets or results of operations, title to the properties, condition of assets and properties, litigation, licenses and permits, intellectual property, violation, breach or default under governing documents, agreements or contracts, tax status and qualifications, tax returns and tax payments, accounts receivable, status as a party to certain contracts, compliance with law and other regulations including foreign, federal, state, local and environmental laws, employee benefit and employment matters, no payments other than compensation to directors and officers and no redemption, transfer or distribution payments to any stockholders, no prohibited payments, governing documents and minute books, insurance, the Earth911 Principal Stockholders Voting Agreement, and the accuracy of statements. Covenants In the Merger Agreement, YouChange has made covenants that are to be complied with for itself and its subsidiaries from the date of the Merger Agreement until the Effective Time unless agreed to by Earth911, including (i) conducting business only in the usual, regular, and ordinary course and manner, and using best efforts to preserve intact the present business organization, the good will and the advantageous relationships of YouChange, and its subsidiaries; (ii) maintaining in full force and effect all rights regarding its properties and all insurance policies; (iii) maintaining the books and records; (iv) complying with all applicable laws, regulations, and rules; (v) making no organic change to YouChange or its organizational documents; (vi) not issuing any new shares of capital stock or options or warrants to purchase such shares; (vii) not increasing any compensation; (viii) not declaring or paying any dividend; (ix) permitting Earth911 reasonable access to review and inspect the operations and business of YouChange and its subsidiaries with all such information to be kept confidential; (x) using best efforts to gain all consents and approvals for the Merger Agreement and the Merger Transactions; and (xi) gaining stockholder approval of the Amendments no later than June 15, 2012. In the Merger Agreement, Earth911 has made covenants which are to be complied with for itself and its subsidiaries from the date of the Merger Agreement until the Effective Time unless agreed to by YouChange, including (i) conducting business only in the usual, regular, and ordinary course and manner, andusing best efforts to preserve intact the present business organization, the good will and the advantageous relationships of YouChange, and its subsidiaries; (ii) maintaining in full force and effect all rights regarding its properties and all insurance policies; (iii) maintaining the books and records; (iv) complying with all applicable laws, regulations, and rules; (v) making no organic change to Earth911 or its organizational documents; (vi) not issuing any new shares of capital stock or options or warrants to purchase such shares; (vii) not increasing any compensation; (viii) not declaring or paying any dividend; (ix) permitting YouChange reasonable access to review and inspect the operations and business of Earth911 and its subsidiaries with all such information to be kept confidential; (x) using best efforts to gain all consents and approvals for the Merger Agreement and the Merger Transactions; and (xi) providing an investor representation letter for each Earth911 stockholder regarding acquisition of the newly issued restricted shares of YouChange Common Stock. Conditions to the Completion of the Merger The obligations of YouChange and YCMS to close the Merger Agreement are subject to the satisfaction or waiver of the following conditions: · The representations and warranties of Earth911 being true and correct in the manner discussed in the Merger Agreement; · The performance by Earth911 in all material respects of the obligations under the Merger Agreement; 30 · No material adverse change to the business, properties, operating results, or financial condition of Earth911; · The delivery by Earth 911 of a certificate signed by an authorized officer certifying as to the matters set forth in the preceding three bullet points; · All corporate action on the part of the board of directors and stockholders of Earth911 approving and adopting the Merger Agreement and the Merger Transactions; · The absence of legal prohibitions, actions, or proceedings on the Closing of the Merger; · Dissenter’s rights of appraisal under the Delaware General Corporate Law shall not have been effectively reserved by owners of more than 5% of the outstanding shares of Earth911 Common Stock; · The delivery of an executed Voting Agreement by certain principal stockholders of Earth911 approving the Merger Agreement and the Merger Transactions; and · The delivery by Earth 911 of a certificate signed by its secretary certifying the organizational documents, board of directors and stockholders approvals of the Merger Agreement and the Merger Transactions, and verifying the incumbency of each authorized officer who executes the Merger Agreement and any document contemplated by the Merger Agreement. The obligation of Earth911 to close the Merger Agreement is subject to the satisfaction or waiver of the following conditions: · The representations and warranties of YouChange and YCMS being true and correct in the manner discussed in the Merger Agreement; · The performance by YouChange and YCMS in all material respects of the obligations under the Merger Agreement, including the filing of the Amendments with the Secretary of State of the State of Nevada and the adoption of the Amended and Restated Bylaws; · No material adverse change to the business, properties, operating results, or financial condition of YouChange and its subsidiaries; · The delivery by YouChange of a certificate signed by an authorized officer certifying as to the matters set forth in the preceding three bullet points; · All corporate action on the part of the board of directors and stockholders of YouChange and YCMS, as the case may be, approving and adopting the Merger Agreement and the Merger Transactions; · The absence of legal prohibitions, actions, or proceedings on the Closing of the Merger; · Dissenter’s rights of appraisal under the Nevada Revised Statutes shall not have been effectively reserved by owners of more than 5% of the outstanding shares of YouChange’s Common Stock; · The delivery of an executed Voting Agreement by certain principal stockholders of YouChange approving the Amendments and by YCMS approving the Merger Agreement and the Merger Transactions; and · The delivery by YouChange and YCMS of certificates signed by their respective secretaries certifying the organizational documents, boards of directors and stockholders approvals of the Merger Agreement, the Merger Transactions and the Amendments, as the case may be, and verifying the incumbency of each authorized officer who executes the Merger Agreement and any document contemplated by the Merger Agreement. 31 Abandonment of the Merger Notwithstanding approval of the Merger Agreement by the stockholders of the various parties, the Merger may be abandoned prior to the Closing by mutual agreement of the parties’ respective boards of directors, by the board of directors of YouChange and YCMS if the conditions to the obligations of YouChange and YCMS have not been satisfied or waived, by the Board of Directors of Earth911 if the conditions to the obligations of Earth911 have not been satisfied or waived, or at the option of any party if there is instituted and pending or threatened any legal proceeding by any governmental entity seeking to restrain, prohibit or obtain damages in respect of the Merger Agreement or the Merger Transactions.If the Merger Agreement is abandoned for any of the foregoing reasons, the Merger Agreement will become wholly void and of no effect, and without liability to any party or its officers, directors, representatives, and agents.Each party bears its own expenses related to all matters related to entering into the Merger Agreement and obtaining the necessary approvals thereof. Amendment of the Merger Agreement Subject to applicable law, the Merger Agreement may be amended by written mutual consent of the parties at any time, except that after the Merger Agreement and the principal terms of the Merger have been approved by stockholders, no amendment that, by any applicable legal requirement, requires further approval of stockholders may be made without further approval. Amended and Restated Bylaws Pursuant to YouChange’s current Bylaws dated October 23, 2007, by unanimous vote the Board of Directors has the power and authority to alter, amend, and repeal the current Bylaws and to adopt new Bylaws.By unanimous written consent on May 12, 2012, the Board of Directors approved the Amended and Restated Bylaws that includes, but is not limited to, provisions for (i) the offices of YouChange; (ii) meetings of the stockholders, including matters of notice, quorum, proxy, voting and action without a meeting; (iii) the Board of Directors, including matters of powers, number and term of office, elections, resignation and removal, vacancies, nature and place of meetings, quorum, action by unanimous written consent, compensation, and committees; (iv)officers, including matters related to elections, removal and resignation, vacancies, and powers and duties; (v)corporate instruments, checks, drafts, bank accounts, etc.; (vi) shares of capital stock and their transfer including matters involving stock certificates, record holders, and record date; (vii) indemnification provisions; and (viii)miscellaneous provisions.The Amended and Restated Bylaws will become effective upon the Closing of the Merger. A copy of the Amended and Restated Bylaws is attached hereto as Annex B. No Dissenter’s Appraisal Rights or Similar Rights No stockholders vote for approving the Merger Agreement is required and therefore matters regarding dissenter’s appraisal rights or similar rights are inapplicable.Dissenters to the proposed Amendments do not have any appraisal rights or similar rights.In addition, and as a result of the issuance of additional fractional shares to increase the fractional share to a full share of YouChange’s Common Stock under the Merger Agreement from the conversion and exchange of Earth911 Common Stock for newly issued restricted shares of YouChange’s Common Stock, there are no dissenter’s rights under Nevada law. 32 AGREEMENTS RELATED TO THE MERGER Voting Agreements YouChange and YCMS Voting Agreement As a condition to Earth911 entering into the Merger Agreement, stockholders owning an aggregate of approximately 53% of the outstanding shares of YouChange Common Stock (the “YouChange Principal Stockholders”) and the stockholder owning 100% of the outstanding shares of YCMS common stock (the “YCMS Principal Stockholder”) entered into a voting agreement with Earth911.The YouChange Principal Stockholders agreed to vote or give written consent (i) in favor of approval of the Reverse Split; (ii) in favor of approval of the Amended and Restated Articles of YouChange, which include the Name Change, the Share Increase, the Reverse Split, and the Director Classes; (iii) against any action, transaction, or agreement that would result in a breach in any material respect of any covenant or agreement of YouChange under the Merger Agreement; and (iv) against any acquisition proposal other than the Merger and against any proposed action or transaction that could reasonably be expected to impede, frustrate, nullify, prevent, or materially delay consummation of the Merger or that is otherwise in any material respect inconsistent therewith.The YCMS Principal Stockholder agreed to vote or give written consent (i) in favor of the Merger and the adoption and approval of the Merger Agreement, the terms thereof, the transactions contemplated thereby, and any actions required in furtherance thereof; (ii) against any action, transaction, or agreement that would result in a breach in any material respect of any covenant or agreement of YCMS under the Merger Agreement, and (iii) against any acquisition proposal other than the Merger and against any proposed action or transaction that could reasonably be expected to impede, frustrate, nullify, prevent, or materially delay consummation of the Merger or is otherwise in any material respect inconsistent therewith. Pursuant to the voting agreement, the YouChange Principal Stockholders and the YCMS Principal Stockholder also have agreed not to transfer YouChange Common Stock or YCMS common stock or options owned, controlled, or acquired, either directly or indirectly, by them or their voting rights with respect to such shares until the earlier of the termination of the Merger Agreement or the completion of the Merger, with the exception that the stockholders may transfer such shares to certain persons, provided that such persons agree in writing to be bound by the terms and provisions of the voting agreement. The voting agreement will terminate upon the earlier of (i) the valid termination of the Merger Agreement, or (ii) the completion of the Merger. Earth911 Voting Agreement As a condition to YouChange and YCMS entering into the Merger Agreement, stockholders owning an aggregate of approximately 98% of the outstanding shares of Earth911 common stock (the “Earth911 Principal Stockholders”) entered into a voting agreement with YouChange and YCMS, pursuant to which the Earth911 Principal Stockholders agreed to vote or give written consent (i) in favor of the Merger and the adoption and approval of the Merger Agreement, the terms thereof, the transactions contemplated thereby, and any actions required in furtherance thereof; (ii) against any action, transaction, or agreement that would result in a breach in any material respect of any covenant or agreement of Earth911 under the Merger Agreement; and (iii) against any acquisition proposal other than the Merger and against any proposed action or transaction that could reasonably be expected to impede, frustrate, nullify, prevent, or materially delay consummation of the Merger or is otherwise in any material respect inconsistent therewith. Pursuant to the voting agreement, the Earth911 Principal Stockholders also have agreed not to transfer Earth911 common stock or options owned, controlled, or acquired, either directly or indirectly, by them or their voting rights with respect to such shares until the earlier of the termination of the Merger Agreement or the completion of the Merger, with the exception that the stockholders may transfer such shares to certain persons, provided that such persons agree in writing to be bound by the terms of the voting agreement. The voting agreement will terminate upon the earlier to occur of (i) the valid termination of the Merger Agreement, or (ii) the completion of the Merger. 33 Severance and Noncompetition Agreements Upon completion of the Merger, YouChange will enter into severance and noncompetition agreements with Derrick Mains, currently Executive Vice President of YouChange, and Dan Fogel, currently Vice President of Operations and Strategic Initiatives of YouChange. Pursuant to these agreements, the executives will be entitled to certain benefits and compensation depending upon the circumstances surrounding their termination.In the event that YouChange terminates the executive for Cause (as defined in the agreement), the executive is entitled to receive his accrued base salary and vested benefits through the date of termination.In the event that YouChange terminates the executive other than for Cause, the executive will receive his base salary for 12 months following the date of termination and any associated cash bonuses, in addition to the salary accrued and benefits vested prior to the date of termination.In the event that the executive is terminated by YouChange other than for Cause or the executive terminates for Good Reason (as defined in the agreement) within one year of a Change in Control (as defined in the agreement), the executive will receive his base salary for 12 months following the date of termination, an amount equal to the average of the executive’s cash bonus for each of the two years prior to termination, and all unvested stock compensation held by the executive will immediately vest. During the executives’ employment with YouChange, and for two years following their termination, the executives will be prohibited from competing with YouChange.In addition, for a period of two years following their termination, the executives will be prohibited from soliciting or hiring employees and from soliciting customers of YouChange.The agreements further prohibit the executives from divulging or misappropriating the confidential information and trade secrets of YouChange. Consulting Agreement Upon completion of the Merger, YouChange will enter into a two-year consulting agreement with Jeffrey L. Rassás, currently President and Chief Executive Officer of YouChange.The consulting agreement provides that Mr. Rassás will render advice and recommendations to YouChange as reasonably requested by YouChange with respect to its strategy and operations.Mr. Rassás will receive $60,000 per annum for his consulting services.Mr. Rassás will not be eligible to receive a bonus or other benefits, but will be reimbursed for ordinary and necessary business expenses, in an amount not to exceed $500 per month without written authorization from YouChange.In addition, the agreement will prohibit Mr. Rassás, for a period of two years following the termination of his consulting agreement with YouChange, from competing with YouChange or soliciting its employees or customers.The agreement will further prohibit Mr. Rassás from divulging or misappropriating the confidential information and trade secrets of YouChange. 34 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS On May 21, 2012, YouChange, YCMS, and Earth911 entered into the Merger Agreement for a transaction to be accounted for as a reverse acquisition using the purchase method of accounting under accounting principles generally accepted in the United States.For a summary of the accounting for the Merger, see the accompanying Notes to Unaudited Pro Forma Condensed Combined Balance Sheet. Because the Earth911 stockholders will own a majority of the shares of the combined company once the Merger has been consummated, the historical financial statements of Earth911 will become the historical financial statements of the combined company.Earth911 uses a fiscal year end of December 31.Therefore, it is appropriate that balance sheet dates and statement of operations periods for the pro forma financial statements be presented based on a December 31 fiscal year end.As such, the information included in the pro forma financial statements for YouChange has been presented using the applicable periods and dates to be comparable to the Earth911 information. As noted above, the Merger will be accounted for using the purchase method of accounting.Accordingly, the pro forma adjustments are based on certain assumptions and estimates regarding the fair value of assets acquired and liabilities assumed and the amount of goodwill that will arise from the Merger, and the period over which certain intangible assets recorded in the purchase accounting adjustments will be amortized.The amount of goodwill to be recorded as of the Merger date represents the best estimate of the fair value of YouChange on the date the Merger was announced, adjusted for the fair value of assets acquired and liabilities assumed based on information available as of the date hereof, as well as all Merger and related costs.The actual goodwill arising from the acquisition will be based on the difference between the cost and the fair value of the assets and liabilities on the date the Merger is consummated and adjusted for all charges pertaining to the Merger. The combined company will engage a third-party valuation consultant to assist in the process of determining the fair value of the assets acquired and liabilities assumed.No assurance can be given that actual goodwill will not be more or less than the estimated amount reflected in the pro forma financial statements. The unaudited pro forma condensed combined financial information is based on a number of other assumptions and estimates, and is subject to a number of uncertainties, relating to the Merger and related to matters, including, among other things, estimates, assumptions, and uncertainties regarding (1) the amount of accruals for direct acquisition costs and the amount of expenses and other costs relating to the Merger, (2) as noted above, the actual amount of goodwill that will result from the Merger, and (3) the fair values of certain assets and liabilities, which are sensitive to assumptions and market conditions.Accordingly, the unaudited pro forma condensed combined financial information does not purport to be indicative of the actual results of operations or financial condition that would have been achieved had the Merger in fact occurred on the dates indicated, nor does it purport to be indicative of the results of operations or financial condition that may be achieved in the future.In addition, the consummation of the Merger is subject to satisfaction of a number of conditions, and no assurance can be given that the Merger will be consummated on the currently anticipated terms or at all. The following unaudited pro forma condensed combined financial statements with respect to YouChange and Earth911 include historical financial data based on their historical financial statements included elsewhere in this Information Statement.The historical financial statements used for Earth911 were its audited year-end December 31, 2011 financial statements.The historical financial statements used for YouChange were unaudited year end December 31, 2011 financial statementsSet forth below are the following unaudited pro forma financial statements: · the unaudited pro forma condensed consolidated balance sheets as of March 31, 2012 assuming the Merger occurred as of the balance sheet date presented; and · the unaudited pro forma condensed consolidated statements of operations for the three months ended March 31, 2012, assuming the Merger occurred as of March 31, 2012. · the unaudited pro forma condensed consolidated statements of operations for the year ended December 31, 2011, assuming the Merger occurred as of January 1, 2011. 35 ● The unaudited pro forma condensed combined financial statements are presented for informational purposes only, are based on certain assumptions that YouChange and Earth911 believe to be reasonable, and do not purport to represent YouChange’s financial condition nor results of YouChange’s operations had the Merger occurred on or as of the dates noted above or to project results for any future date or period.In the opinion of management, all adjustments have been made that are needed to present fairly the unaudited pro forma condensed combined financial information ● The unaudited pro forma condensed combined financial information should be read in conjunction with the audited financial statements and unaudited condensed financial statements and related attached notes included elsewhere in this Information Statement. 36 Earth 911, Inc. Unaudited Pro Forma Condensed Consolidated Balance Sheets March 31, 2012 Historical Pro Forma Pro Forma Earth 911 YouChange Adjustments Combined Current assets: Cash and cash equivalents - Accounts receivable, net - - Inventory - - Prepaid expenses and other current assets - Total current assets - Property and equipment , net of accumulated depreciation - Capitalized software costs - - Ownership interest in Quest Recycling, LLC - - Advance to Feature Marketing - - Deferred tax asset-non current - - Goodwill - - (1 ) Deposits and other assets - Total assets Current liabilities: Accounts payable - Accrued liabilities - Notes and advances payable-related party - - Deferred revenue - - Long term debt and capital lease obligations-current portion - Convertible notes payable-short term - - Other current liabilities - - Total current liabilities - Long term debt and capital lease obligations-net of current portion - - Convertible notes payable-long term - - Convertible notes payable-long term- related party - - Warrant liabilities - - Total liabilities - Mezzanine financing( 497,450 common shares as of March 31, 2012) - - Stockholders' equity/(deficit) Common stock (1
